Exhibit 10.2
CONSULTING AGREEMENT
     THIS CONSULTING AGREEMENT (“Agreement”) is entered into as of February 1st,
2009 between HORIZON LINES, INC. (“Horizon”) and JOHN W. HANDY, an individual
resident of the State of North Carolina (“Consultant”).
     Horizon and its affiliates are in the business of providing transportation
and logistics services in the US non-contiguous domestic trades, and various
activities incidental or related thereto (collectively, the “Business”).
Consultant has knowledge and expertise in Government Affairs , transportation
logistics, and dealings with US governmental customers related to the Business
which are of value to Horizon..
     IT IS, THEREFORE, AGREED:
     1. Horizon hereby engages Consultant to provide periodic consulting,
advice, and assistance to Horizon and its affiliates with regard to the Business
and as requested by Horizon. Consultant shall perform his services from any
mutually agreed location, and Consultant understands that reasonable travel and
temporary assignments will be required in the performance of his services.
     2. For the services to be provided by Consultant hereunder, Horizon shall
pay Consultant the following:
     i) base compensation of US$10,000 per calendar quarter with first payment
due on April 1st, 2009.
     ii) reimbursement for reasonable out-of-pocket travel and related expenses
incurred by Consultant directly in performing his services hereunder (upon
Consultant’s submission of detailed verification).
     3. This Agreement, and Consultant’s consultancy hereunder, shall have a
term commencing as of April 1st , 2009 and continuing until December 31, 2010;
provided, however, that this Agreement and Consultant’s consultancy may be
continued for a term to be mutually agreed upon by the parties upon at least
thirty (30) days written notice to Consultant prior to the end of the initial
term specified in the immediately foregoing clause. This Agreement shall
terminate and become null and void upon the death or permanent disability of
Consultant.
     4. Consultant is an independent contractor with respect to Horizon and this
Agreement. Consultant’s consultancy to Horizon under this Agreement shall not
render Consultant an employee, partner, agent of, or joint venturer with Horizon
for any purpose. Nothing contained in this Agreement shall be construed or
applied to create a partnership, agency, employment, or joint venture
relationship; provided that Horizon may, from time to time in specific,
identified circumstances, direct Consultant ,in writing, to act as Horizon’s
agent with regard to the Business. Horizon shall not be responsible to any party
for acts, obligations, or defaults of Consultant nor, except as expressly set
forth

 



--------------------------------------------------------------------------------



 



in the previous sentence, shall Consultant have any right or authority, express
or implied, to act on behalf of, or to commit, obligate, or bind Horizon in any
manner whatsoever.
     5. Consultant will not, directly or indirectly, in connection with this
Agreement and/or Consultant’s services hereunder, offer, pay, promise to pay, or
authorize the giving of money or anything of value to any government official,
union official, any officer or employee of any public international
organization, to any political party or official thereof or to any candidate for
political office; or to any other person, while knowing or being aware of a high
probability that all or a portion of such money or thing of value will be
offered, given, or promised, directly or indirectly, to any government official,
union official, any officer or employee of any public international
organization, to any political party or official thereof, or to any candidate
for political office, for the purpose of:

  •   influencing any act or decision of such official, officer, employee,
political party, party official, or candidate in his or its official capacity;
or     •   inducing such official, officer, employee, political party, or
candidate to use his or its influence with the government or instrumentality
thereof (including but not limited to a government oil company) or organization
to affect or influence any act or decision of such government or instrumentality
or organization, or to obtain an improper advantage in order to assist such
party in obtaining or retaining business for or with, or directing business to
such party or any other person in relation to this Agreement.

     6. Consultant acknowledges the importance of Horizon’s and its affiliates’
arrangements with their respective employees, suppliers, and customers and
further acknowledges that the nature of these arrangements and other information
concerning the business processes, programs, methods, techniques, policies, and
practices of Horizon are trade secrets and constitute valuable assets of Horizon
and its affiliates. Therefore, Consultant shall not disclose or furnish to
anyone, either directly or indirectly, either during the term of this Agreement
or at any time thereafter, any Confidential Information, nor shall he use any
Confidential Information for any purpose other than fulfilling his obligations
to Horizon under this Agreement. As used in this Agreement, “Confidential
Information” means all valuable, confidential, proprietary, or trade secret
materials or information (whether or not reduced to writing) of Horizon and its
affiliates, including, without limitation, the following:
     (i) any and all information, data, matter, or thing of secret,
confidential, or private nature or that is competitively sensitive, and not
generally known to the public; and
     (ii) all confidential or proprietary concepts (oral or written),
documentation, reports, data, specifications, computer hardware or software,
source code, object code, flow charts, databases, inventions,

2



--------------------------------------------------------------------------------



 



know-how, and trade secrets, which pertain to Horizon regardless of form and
whether or not patented or patentable, copyrighted or able to be copyrighted, or
registered as a trademark or registrable as a trademark and all modifications,
derivative works, enhancements and versions thereof.
     Consultant acknowledges that Horizon and its affiliated companies will
suffer irreparable damage and injury and will not have an adequate remedy at law
in the event of any breach by him of any provision of this Section 6.
Accordingly, in the event of a breach or of a threatened or attempted breach by
Consultant of any of the preceding provisions of this Section 6, in addition to
all other remedies to which Horizon and/or its affiliated companies are entitled
under law, Horizon shall be entitled to a temporary and permanent injunction
(without the necessity of showing any actual damage) or a decree of specific
performance of the provisions of this Section 6 and no bond or other security
shall be required in that connection. If any provision of this Section 6 or the
application thereof to any party or circumstance is finally held invalid or not
enforceable, the unlawful part may be modified to make it enforceable to the
maximum extent possible.
     7. Consultant represents and warrants to Horizon that the execution and
delivery by Consultant of this Agreement does not, and the performance by
Consultant of Consultant’s obligations hereunder will not, with or without the
giving of notice or the passage of time, or both: (i) violate any judgment,
writ, injunction, or order of any court, arbitrator, or governmental agency
applicable to Consultant; or (ii) conflict with, result in the breach of any
provisions of or the termination of, or constitute a default under any agreement
to which Consultant is a party or by which Consultant is or may be bound.
     8. This Agreement shall inure to the benefit of, and shall be binding upon,
the parties hereto and their respective successors, assigns, heirs, and legal
representatives, including any entity with which Horizon may merge or
consolidate or to which all or substantially all of its assets may be
transferred. The duties and covenants of Consultant under this Agreement, being
personal, may not be delegated.
     9. This Agreement contains the entire agreement between the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, between the parties hereto with respect to the
subject matter hereof. This Agreement may not be amended orally, but only by an
agreement in writing signed by the parties hereto.
     10. This Agreement will be governed by the laws of North Carolina without
regard to conflicts of laws principles.
     11. Any action or proceeding seeking to enforce any provision of, or based
on any right arising out of, this Agreement may be brought against either of the
parties in the federal or state courts sitting in the City of Charlotte,
Mecklenburg County, North Carolina, and each of the parties consents to the
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid therein.
Process in any action or proceeding referred to in the preceding sentence may be
served on either party anywhere in the world.

3



--------------------------------------------------------------------------------



 



     12. If any provision of this Agreement is held invalid or unenforceable by
any court of competent jurisdiction, the other provisions of this Agreement will
remain in full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.
     13. This Agreement may be executed in one or more counterparts, each of
which will be deemed to be an original copy of this Agreement and all of which,
when taken together, will be deemed to constitute one and the same agreement.
14. Consultant further agrees that in consideration of the compensation he is to
receive in return for his consulting services, and in view of the fact that in
connection with providing such services he will be given access to confidential,
proprietary, and competitively sensitive business information about the Company
, he will not, during the term of this Agreement and for twelve months following
the termination of the agreement, perform similar services for any competitor of
the Company or any of its affiliates, subsidiaries, or Joint Venture partners.
[SIGNATURE PAGE FOLLOWS]

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executing this Agreement as of the date
first above written.

          /s/ John W. Handy   HORIZON LINES, INC.   JOHN W. HANDY              
    /s/ Charles G. Raymond         Charles G. Raymond        President, Chief
Executive Officer and
Chairman of the Board of Directors     

5